PER CURIAM.
This is an appeal to review an order of the Circuit Court of Dade County which revoked appellant’s probation and sentenced him to a term of five years imprisonment based upon a finding that appellant was guilty of burglary and grand theft.
We have considered the record and briefs and conclude that the trial court did not err in revoking appellant’s probation. See Bernhardt v. State, 288 So.2d 490 (Fla.1974); Hudson v. State, 395 So.2d 228 (Fla. 3d DCA 1981); Adams v. State, 330 So.2d 505 (Fla. 1st DCA 1976). Accordingly, the order under review is affirmed.
Affirmed.